DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 3/18/21.  Claim 6 is cancelled; claims 1, 11 and 16 are amended; claims 1-5, 7-20 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Crow (US Pat. No. 4,332,388).
As per claims 1 and 3-5, Crow teaches a golf club head 10 that, when oriented in a reference position, comprises: a striking face 16; a top portion (Fig. 1); and a sole portion 18 opposite the top portion, the sole portion comprising a leading edge 34 (Fig. 2), a trailing edge (Fig. 2), at least one sole rail 26, 28 generally elongate in a front-to-rear direction, and a sole contact point located on the at least one sole rail (Fig. 2), wherein, in a virtual vertical plane extending in the front-to-rear direction and passing through the sole contact point: the sole portion includes a sole length Ls measured in the front-to-rear direction from the leading edge 34 to the trailing edge; and the sole contact point is spaced rearwardly from the leading edge 34 by a distance D1 (Fig. 2) and wherein, in the reference position and along the virtual vertical plane, a vertical distance between the sole portion and a virtual ground plane increases forward the sole contact point from the sole contact point to the leading edge 34  (Fig. 2).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art, at the time of invention, would recognize that the rearward distance of a sole rail from a leading edge, and therefore the contact point since they are essentially equivalent, is a result effective variable for the type and amount of turf interaction. As extrinsic evidence, examiner cites to Dolezel et al. (US Pub. No. 2013/0072319) for its teaching of rearwardly spaced sole contact point/sole rail as a result effective variable at paragraph [0043]. Hence, at the time of invention, one ordinary skill in the art would have found it obvious to select an optimal value for D1, including within the claimed range, through routine experimentation. 
At D1 distance of 5mm -15mm, examiner submits notes that the required relationship of D1 being no greater than .25 * Ls is met when Ls is greater than 60mm or 6 cm. Crow does not expressly disclose the numeric value for Ls. However, examiner notes that the mere scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.04.  In the instant case, scaling the Ls distance to be greater than 60mm (which meets the required 35 mm as required by claim 3) would have been obvious in the golf art. Such modification would expectantly provide rearward cg positions that promote high launch, and to increase inertial properties of the club. Notably, Crow teaches a “wood” golf club (column 1, line 38), which a club known for its In re Rinehart. 
As per claim 2, Crow inherently teaches a loft, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art, at the time of invention, would recognize that the loft is a result effective variable for launch angle. At the time of invention, one ordinary skill in the art would have found it obvious to select an optimal value for the club loft, including within the claimed range of 14 to 26 degrees, through routine experimentation. Notably, Crow teaches a “wood” golf club (column 1, lines 38-39), which are known to have loft angles as claimed. 
As per claims 9-10, Crow teaches wherein the at least one sole rail includes an elevation (“deep”) no less than 3mm (column 2, lines 50-52). Since the rails extend directly from the leading edge 34 as shown in Fig.’s 1 and 2, Crow is read as also teaching wherein the leading edge 34 comprises a height H1, no less than 5mm (“0.30 inch deep” – column 2, lines 50-52).  Should applicant traverse, examiner notes that Crow establishes the leading edge height as a result effective variable at column 3, lines 20-24, Fig.’s 1-5 (As stated above, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05).  At time of applicant’s filing, one ordinary skill in the art would have found it obvious to select an optimal leading edge height H1, including within the claimed . 

5.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Crow (US Pat. No. 4,332,388) in view of Fech et al. (US Des. Pat. No. D361,356).
As per claims 7-8, Crow teaches only first and second sole rails as opposed to three sole reals as claimed. However, Fech et al., directed to the analogous art of golf clubs, teaches the following to be known in the art: three sole rails including a central sole rail, a heel-side sole rail, and a toe-side sole rail, the central sole rail being generally aligned with a face center in a heel-to-toe direction, wherein the central sole rail comprises a forward end, a rearward end, and a width in the heel-to-toe direction that varies such that a minimum central sole rail width corresponds with a location intermediate the forward end and the rearward end (Fig.’s 1-7). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found to utilize the three sole rails arrangement of Fech et al. with the golf club of Crown. This arrangement will expectantly increase club MOI and lower cg due to the additional rail. The proposed combination is considered to have a reasonable expectation of success since Morales et al. contemplates attaching beam/rail like structures to the sole in an alternative embodiment (paragraphs [0069]-[0070]). 

6.	Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crow (US Pat. No. 4,332,388) and further in view of in view of Kenmi (US Pat. No. 6,663,503).

Crow teaches a small rearward distance D1 (“immediately below the leading edge 34” – column 2, lines 54-57) but does not expressly disclose the numeric value of D1. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art, at the time of invention, would recognize that the rearward distance from a sole rail, and therefore the contact point, is a result effective variable for the amount of turf interaction. As extrinsic evidence, examiner cites to Dolezel et al. (US Pub. No. 2013/0072319) for its teaching of rearwardly spaced sole contact point/sole rail as a result effective variable at paragraph [0043]). Hence, at the time 
At D1 distance of 5mm -15mm, examiner submits that the required relationship of D1 being no greater than .8 * Ls is met by inference as one ordinary skill in the art would understand the teachings of Crow since an Ls value as small as 30mm would meet the requirement (Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968 – Here, here, one ordinary skill in the art would understand from the Figures and column 2, lines 49-55 that 5mm is less than .25 * Ls). However, should applicant rebut, examiner notes that the mere scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.04.  In the instant case, scaling the Ls distance to be greater than 35 mm would have been obvious in the golf art. Such modification would expectantly provide rearward cg positions that promote high launch, and to increase inertial properties of the club.
Lastly, Crow teaches a gap between the first sole rail 26 and second sole rail 28, but does not expressly teach a recess formed between the first sole rail 26 and the second sole rail 28, the recess having a step-down portion defined in the front-to-rear direction. However, Kenmi, directed to the analogous art of golf club with sole rails, teaches such features to be known in the art – (Fig.’s 2-3 recess 10 having step-down formed between sole rails 9a). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the recess for the expected purpose of improving “the hit probability within the sweet spot” and See Kenmi at column 1, lines 35-67, column 4, lines 1-8). The proposed modification is considered to have a reasonable expectation of success since Crow permits modifications of size to portions of the sole (column 2, lines 49-50). 
As per claim 12, Kenmi teaches wherein recess 10 comprises a depth no less than 2 mm (column 5, lines 1-54). The motivation to combine is the same as stated above. 
As per claim 13, Kenmi teaches wherein the recess 10 comprises a bottom surface and a side surface at least partially circumscribing the bottom surface (Fig.’s 2-4) and wherein at least one of the first sole rail 9a and the second sole rail 9a is elevated from the bottom surface of the recess by a distance no less than 3mm. (Fig. 7; column 5, lines 1-54). The motivation to combine is the same as stated above. 
As per claim 15, Crow teaches wherein the at least one sole rail includes an elevation (“deep”) of .30 inch deep(column 2, lines 50-52). Since the rails extend directly from the leading edge 34 as shown in Fig.’s 1 and 2, Crow is read as also teaching wherein the leading edge 34 comprises a height H1, no less than 5mm (“0.30 inch deep” – column 2, lines 50-52).  Should applicant traverse, examiner notes that Crow establishes the leading edge height as a result effective variable at column 3, lines 20-24, Fig.’s 1-5 (As stated above, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05).  At time of applicant’s filing, one ordinary skill in the art would have found it obvious to select an optimal leading edge height H1, including within the claimed range, through routine experimentation to penetrate deeply to the base of the grass when striking a ball, thereby minimizing friction (column 3, lines 20-24). 

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crow (US Pat. No. 4,332,388) and further in view of in view of Kenmi (US Pat. No. 6,663,503) and further in view of Fech et al. (US Des. Pat. No. D361,356).
As per claim 14, Crow teaches only first and second sole rails as opposed to three sole reals as claimed. However, Fech et al., directed to the analogous art of golf clubs, teaches the following to be known in the art: three sole rails including a central sole rail, a heel-side sole rail, and a toe-side sole rail, the central sole rail being generally aligned with a face center in a heel-to-toe direction (Fig.’s 1-7). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found to utilize the three sole rails arrangement of Fech et al. with the golf club of Crow. This arrangement will expectantly increase club MOI and lower cg due to the additional rail. The proposed combination is considered to have a reasonable expectation of success since Morales et al. contemplates attaching beam/rail like structures to the sole in an alternative embodiment (paragraphs [0069]-[0070]). 

8.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al. (US Pub. No. 2020/0001146) in view of Fech et al. (US Des. Pat. No. D361,356).
As per claim 16-20, Morales et al. teaches a golf club 100 head that, when oriented in a reference position, comprises: a striking face 104; a top portion 110; and a sole portion 112 opposite the top portion 110, the sole portion 112 comprising a leading edge 160, a trailing edge (Fig.’s 1-4); and a sole contact point located on the sole Id., wherein, in a virtual vertical plane extending in the front-to-rear direction and passing through the sole contact point: the leading 
Morales et al., as stated above, teaches wherein leading edge 160 includes a height H1, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art, at the time of invention, would recognize that the leading edge height contributes to the face impact location, and frictional interaction with the turf. By optimally selecting a large leading edge, the club will not penetrate deeply to the base of the grass when striking a ball, thereby minimizing friction. As extrinsic evidence, examiner cites to Crow (US Pat. No. 4,332,388) for its teaching of leading edge height as a result effective variable at column 3, lines 20-24, Fig.’s 1-5. 
generally aligned with a face center in a heel-to-toe direction (Fig.’s 1-7). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found to utilize the three sole rails arrangement of Fech et al. with the golf club of Morales et al. This arrangement will expectantly increase club MOI and lower cg due to the additional rail. The proposed combination is considered to have a reasonable expectation of success since Morales et al. contemplates attaching beam/rail like structures to the sole in an alternative embodiment (paragraphs [0069]-[0070]). 
, 
Response to Arguments
9.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711